DETAILED ACTION
This is in response to communication filed on 3/7/2022.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 12, and 17 are in independent form.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The examiner hereby fixes the issues in each independent claim regarding the limitation ‘the plurality of operations.”  This is merely a grammatical change, not affecting the scope of the claims.  All other claims remain as presented in the response received on 3/7/2022.

Claims:
1. (Currently Amended) A method comprising:
implementing a plurality of operations upon a first storage object;
	replicating the plurality of operations as a plurality of replication operations targeting a second storage object maintained as a replica of the first storage object;
	determining an order with which the plurality of replication operations are to be
executed upon the second storage object; and
	serializing execution of the plurality of replication operations upon the second
storage object according to the order, wherein a truncate command is serially executed
with respect to the plurality of replication operations, and wherein the truncate
command is executed upon the second storage object to set a size of the second
storage object to a size of the first storage object.

12. (Currently Amended) A non-transitory machine readable medium comprising
instructions for performing a method, which when executed by a machine, causes the
machine to:
	implement a plurality of operations upon a first storage object;
	replicate the plurality of operations as a plurality of replication operations targeting a second storage object maintained as a replica of the first storage object;
determine an order with which the plurality of replication operations are to be
executed upon the second storage object; and
serialize execution of the plurality of replication operations upon the second
storage object according to the order, wherein a truncate command is serially executed
with respect to the plurality of replication operations, and wherein the truncate
command is executed upon the second storage object to set a size of the second
storage object to a size of the first storage object.

17. (Currently Amended) A computing device comprising:
a memory comprising machine executable code for performing a method; and
a processor coupled to the memory, the processor configured to execute the
machine executable code to cause the processor to:
implement a plurality of operations upon a first storage object;
replicate the plurality of operations as a plurality of replication operations targeting a second storage object maintained as a replica of the first storage object;
determine an order with which the plurality of replication operations are to
be executed upon the second storage object; and
serialize execution of the plurality of replication operations upon the
second storage object according to the order, wherein a truncate command is serially
executed with respect to the plurality of replication operations, and wherein the truncate
command is executed upon the second storage object to set a size of the second
storage object to a size of the first storage object.


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a replication mechanism wherein a plurality of operations are implemented on a first storage object and replicated on a second storage object that is maintained as a replica of the first storage object, determining and order of replication operations and serializing the replication operations according to the order, and serially executing a truncate command with the replication operations, wherein the truncate command sets a size of the second storage object to a size of the first storage object, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20100076930 and Patent 7707136 teach replication logic and ordering.
U.S. Patent Application 20190034287 and Patent 10503606 teach a data backup method with trim commands.
U.S. Patent Applications 20200042536, 20200310653, 20210303165, 20200278984, 20220100600 and Patents 10725691, 11036423, 11138061 are similar copending applications and patents to Applicant.
U.S. Patent 9933945 teaches truncation techniques.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184